



Exhibit 10.36






December 22, 2016


John Batter
2000 Powell Street, Suite 1500
Emeryville, CA 94608


Dear John:
In recognition of your continued work on strategic initiatives, this letter
agreement (the “Letter Agreement”) confirms our understanding of certain
enhancements which shall be extended to you in the event that Tribune Media
Company, a Delaware corporation (“Parent”), sells to Nielsen Holding and Finance
B.V. (“Acquiror”) a majority of the capital stock of Gracenote, Inc.
(“Gracenote”) or substantially all of the assets of Gracenote (a “Gracenote
Sale”). Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in your employment agreement dated July 27, 2014 (as
amended), between you and Parent (the “Employment Agreement”).
1.
In the event a Gracenote Sale occurs on or before December 31, 2017, such sale
shall be treated as if it were a Change in Control, as set forth in your
Employment Agreement.



2.
If your employment is terminated without Cause in connection with a Gracenote
Sale, you will be entitled to severance and other benefits as provided in, and
subject to the terms and conditions of, your Employment Agreement. In addition,
(a) your 2016 Annual Bonus shall be paid at 100% of your 2016 target amount
($800,000) in lieu of any other payment for your 2016 Annual Bonus and (b) in
the event you do not become an employee of, but provide consultancy services to
Gracenote or the Acquiror, such services shall not be deemed to be “replacement
employment” under Section 9(b) of your Employment Agreement.



To accept the enhancements provided under this Letter Agreement, please sign
both copies of this Letter Agreement where indicated below and return a fully
executed copy of this Letter Agreement by email to Michael Butler, Sr. Director,
Human Resources at mbutler@tribunemedia.com no later than January 6, 2017.
Sincerely,


TRIBUNE MEDIA COMPANY




By:      /s/ Chandler Bigelow        
Name: Chandler Bigelow
Title: Executive Vice President










685 East 3rd Ave, 30th Floor
New York, NY 10017



--------------------------------------------------------------------------------






AGREED AND ACCEPTED


I have read and accept the terms and conditions of this Letter Agreement:




/s/ John Batter                December 22, 2016    
John Batter                Date
Phone: 510-428-7238
E-mail: Jbatter@gracenote.com


cc:    Employee File




2